Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on November 21, 2019, which claims 1-15 are presented for examination.
Status of Claims
3.	Claims 1-15 are pending, of which claims, of which claim 1, 6 and 11 are in independent form.
Priority
4.	The instant application has a priority CN201910251318.X which filed on 03/29/2019.
			Information Disclosure Statement
5.	IDS submitted on 12/02/2020 has been considered by examiner.  A signed and initialed copy is attached hereto.  However, the non-patent literature "Blockchain network on kubernetes” in the information disclosure statement filed on 12/02/2020  fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed, and fails to comply with 37 CFR 1.98(b), which requires each publication must be identified by publisher, author, title, relevant pages of the publication and date and place of publication.  The date of publication supplied must include at least the month and year of publication.  The information referred to therein has not been considered.
The Office's Note:
6.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Objections
7.       Claims 3, 8 and 13 are objected to because of the following informalities:
As per Claim 3, 8 and 13, each claim recites “creating a CA component” - as acronym is likely to change its meaning over the time, thus, it needs to be spelled out at least once in the claim.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-15 rejected under 35 U.S.C. 103 as being obvious over Delan et al. (“Deploying Hyperledger Fabric on Kubernetes”), in view of Hyperledger et al. (“How to deploy Hyperledger Fabric on Kubernetes Part II”) and further in view of Shi et al. (US 20190102409, herein after Shi).
Claim 1 is rejected, Delan teaches a method for creating a Hyperledger Fabric network, comprising: 
acquiring a configuration file required to create the 5Hyperledger Fabric network in a Kubernetes cluster(Delan, page 1-2, Fabric is built into container images, and Kubernetes is useful in orchestration, scaling, and managing containers..  Page 3, Configuration files section, configtx.yaml: The configtxgen tool generates a genesis block (a configuration block that initializes a blockchain network or a channel), according to this file, which is used to boot up orderer and restrict permission of channel creation. The genesis block is generated according to the definition of organizations in the crypto-config.yaml file.); and 
creating the Hyperledger Fabric network in the Kubernetes cluster according to the configuration file and a preset state machine(Delan, page 5-8, Deployment section, 9. Start a local Kubernetes environment by running this command: minikube start
10. Next, initialize Helm by using the command helm init. Give it ten seconds to finish up provisioning Helm. Then run:
helm install --name test ./fabric-artifacts -f org1.example.com.yaml
This deploys the orderer, peer, and CA.
Confirm the deployment by listing the pods: kubectl get po
Or just start the Kubernetes dashboard: kubectl proxy, then visit the
link http://localhost:8001/api/v1/namespaces/kube-system/services/http:kubern....  Page 1-2, Fabric is built into container images, and Kubernetes is useful in orchestration, scaling, and managing containers.
Kubernetes supports multi-tenancy, making it possible to develop and test blockchain applications.).  
The Office would like to use prior art Hyperledger to back up Delan to further teach 
a Kubernetes cluster(Hyperledger, page 3, 1. A running Kubernetes cluster.  Page 2-4, Section What we will build, First, we will deploy a Fabric Certificate Authority (CA) serviced by a PostgreSQL database for managing identities. Then, we will deploy an ordering service of several Fabric ordering nodes communicating and establishing consensus over an Apache Kafka cluster. The Fabric Ordering service provides consensus for development (solo) and production (Kafka) networks. Finally, we will deploy several Peers and connect them with a channel. We will bind them to a CouchDB database.).
Hyperledger into Delan’s invention to successfully deploy Hyperledger Fabric on Kubernetes as suggested by Hyperledger (See page 1 and page 16).
The Office would like to use prior art Shi to back up Delan and Hyperledger to further teach 
a Hyperledger Fabric network (Shi, US 20190102409, Hyperledger Fabric, paragraph [0054-0055], In accordance with an embodiment, where Hyperledger fabric differs from some other blockchain systems is that it is private and permissioned. Rather than the "proof of work" some blockchain networks use to verify identity (allowing anyone who meets those criteria to join the network), the members of a Hyperledger fabric network enroll through a membership services provider.  Shared Ledger, paragraph [0058-0059], In accordance with an embodiment, a Hyperledger fabric has a ledger subsystem comprising two components: the world state and the transaction log. Each participant has a copy of the ledger to every Hyperledger fabric network they belong to.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Shi into Delan and Hyperledger’s invention to manage a blockchain cloud service.  The performance of the blockchain managing Shi (See abstract and summary).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Delan, Hyperledger and Shi teach the method according to claim 1, wherein the configuration 10file includes component information, and the creating the Hyperledger Fabric network in the Kubernetes cluster according to the configuration file and the preset state machine includes(Hyperledger, page 2-4, Section What we will build.  Shi, paragraph [0054-0059 and 0202-0209].): 
creating the Hyperledger Fabric network in the 15Kubernetes cluster according to a creation order of components in the preset state machine and the component information(Hyperledger, page 2-4, Section What we will build, First, we will deploy a Fabric Certificate Authority (CA) serviced by a PostgreSQL database for managing identities. Then, we will deploy an ordering service of several Fabric ordering nodes communicating and establishing consensus over an Apache Kafka cluster. The Fabric Ordering service provides consensus for development (solo) and production (Kafka) networks. Finally, we will deploy several Peers and connect them with a channel. We will bind them to a CouchDB database.  Shi, paragraph [0202-0209], In accordance with an embodiment, managing a BCS component can include performing one or more of the following operations : starting the component, stopping the component, adding the component, removing the component, viewing/editing attributes of the component, viewing performance metrics of the component, and view logs of the component.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Delan, Hyperledger and Shi teach the method according to claim 2, wherein the creating the Hyperledger Fabric network in the Kubernetes cluster 20according to the creation order of components in the preset state machine and the component information includes(Hyperledger, page 2-4, Section What we will build.  Shi, paragraph [0054-0059 and 0202-0209].): 
acquiring meta information from the component information, and initializing the meta information(Hyperledger, page 5, 
helm install stable/hlf-ca -n ca –namespace blockchain - 
f./helm_values/ca_values.yaml
CA_POD=$(kubectl get pods -n blockchain -l “app=hlfca,release=ca” -
ojsonpath=”{.items[0].metadata.name}”)
kubectl logs -n blockchain $CA_POD | grep ‘Listening on’
The values file for the CA is rather more involved.  Shi, paragraph [0202-0209], In accordance with an embodiment, managing a BCS component can include performing one or more of the following operations : starting the component, stopping the component, adding the component, removing the component, viewing/editing attributes of the component, viewing performance metrics of the component, and view logs of the component.); 
creating a component relevant file according to the 25initialized meta information(Hyperledger, page 5, Then, we define some configuration, such as the Hyperledger tools version we use, which customizes one of the config maps in the chart. A config map is a Kubernetes abstraction that stores some values that are made available to the POD.  Shi, paragraph [0202-0209], In accordance with an embodiment, managing a BCS component can include performing one or more of the following operations : starting the component, stopping the component, adding the component, removing the component, viewing/editing attributes of the component, viewing performance metrics of the component, and view logs of the component.); 
creating a MySQL component according to MySQL component information in the component information, after the component relevant file is successfully created(Hyperledger, page 2-4, Section What we will build, serviced by a PostgreSQL database for managing identities.  Shi, paragraph [0202-0209], In accordance with an embodiment, managing a BCS component can include performing one or more of the following operations : starting the component, stopping the component, adding the component, removing the component, viewing/editing attributes of the component, viewing performance metrics of the component, and view logs of the component.); 
creating a CA component according to CA component 30information in the component information, after the MySQL component is successfully created(Hyperledger, page 4-9, Fabric CA section,  To install Fabric CA, you’ll need to follow these steps:
Install Fabric CA Helm Chart
Generate Fabric CA Identity
Obtain Crypto Material
Save Crypto Material to K8S
Generate Genesis and Channel.  Shi, paragraph [0202-0209], In accordance with an embodiment, managing a BCS component can include performing one or more of the following operations : starting the component, stopping the component, adding the component, removing the component, viewing/editing attributes of the component, viewing performance metrics of the component, and view logs of the component.); 
16creating a certificate file according to the component information, after the CA component is successfully created(Hyperledger, page 4-8, Generate Fabric CA Identity section, Once we have registered the identity, we can use the Fabric CA client again and actually enroll the identity and get our private key and our certificate. We’ll copy the certificate from signcerts also into the admincerts folder, since this identity is the admin.  Shi, paragraph [0202-0209], In accordance with an embodiment, managing a BCS component can include performing one or more of the following operations : starting the component, stopping the component, adding the component, removing the component, viewing/editing attributes of the component, viewing performance metrics of the component, and view logs of the component.); 
creating an Orderer component according to Orderer 5component information in the component information, after the certificate file is successfully created((Hyperledger, page 9-13, Fabric Orderer section,
Now that we have a functioning Fabric CA, we can get to the Orderer. We will
need to follow three steps to get this running.
Install Kafka Helm Chart
Setup Orderer Identity
Save Orderer crypto-material to Kubernetes
Install Fabric Orderer Helm Chart.  Shi, paragraph [0202-0209], In accordance with an embodiment, managing a BCS component can include performing one or more of the following operations : starting the component, stopping the component, adding the component, removing the component, viewing/editing attributes of the component, viewing performance metrics of the component, and view logs of the component.); 
creating a Peer component according to Peer component information in the component information, after the Orderer component is successfully created(Hyperledger, page 9-13, Fabric Peer Section,

involves several steps, most of which should look familiar by now:
Install CouchDB Helm Chart
Set up Peer Identity
Save Peer crypto-material to Kubernetes
Install Fabric Peer Helm Chart
Create Channel
Fetch and Join Channel.  Shi, paragraph [0202-0209], In accordance with an embodiment, managing a BCS component can include performing one or more of the following operations : starting the component, stopping the component, adding the component, removing the component, viewing/editing attributes of the component, viewing performance metrics of the component, and view logs of the component.); and  10
determining the Hyperledger Fabric network being successfully created in the Kubernetes cluster and the Hyperledger Fabric network being in a running state, after the Peer component is successfully created(Hyperledger, page 15, Create Channel Section, Once the first peer has been created, you can create the channel. For this, you will need to specify the address of the orderer, the name of the channel, and the location of the channeled transaction.  Page 16, Fetch and Join Channel, Once the Delan, page 5-8, Deployment section, 
Confirm the deployment by listing the pods: kubectl get po
Or just start the Kubernetes dashboard: kubectl proxy, then visit the
link http://localhost:8001/api/v1/namespaces/kube-system/services/http:kubern....  Shi, paragraph [0202-0209], In accordance with an embodiment, managing a BCS component can include performing one or more of the following operations : starting the component, stopping the component, adding the component, removing the component, viewing/editing attributes of the component, viewing performance metrics of the component, and view logs of the component.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Delan, Hyperledger and Shi teach the method according to claim 1, wherein after the creating 15the Hyperledger Fabric network in the Kubernetes cluster, the method further comprises(Hyperledger, page 2-4, Section What we will build.  Shi, paragraph [0054-0059 and 0202-0209].): 
monitoring running states of components in the Hyperledger Fabric network(Shi, paragraph [0202-0203], In accordance with an embodiment, the management console component facilitate and automate the provisioning, monitoring and configuration of the BCS. The management console component can include a web application running in a script runtime environment, for example, Node.js. The web application can be built on a graphical user interface framework and a web framework; and can include a plurality of custom functions or APIs to communicate with various nodes or services in a BCS instance. The web application can populate information from the various nodes or services in the BCS instance into a view object, for display in a console user interface. The management console component can also provide a plurality of functions for an administrator to start, stop and update one or more nodes in a BCS instance. A set of management REST APIs can be provided by the script runtime environment or can be accessed by the script runtime environment, to support the same functions as provided by the web application.); and 
recreating, when a component stopping running being 20presented in the Hyperledger Fabric network is detected, the component stopping running, according to component information corresponding to the component stopping running in the component information(Shi, paragraph [0203-0209], In accordance with an embodiment, managing a BCS component can include performing one or more of the following operations : starting the component, stopping the component, adding the component, removing the component, viewing/editing attributes of the component, viewing performance metrics of the component, and view logs of the component.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Delan, Hyperledger and Shi teach the method according to claim 1, further comprising:  
25recreating, when an upgraded configuration file is acquired, the Hyperledger Fabric network in the Kubernetes cluster according to the upgraded configuration file and the preset state machine(Shi, paragraph [0159-0160], In accordance with an embodiment, the BCS console is stateless, and, when started, can gather all the BCS instance configurations and connects to the BCS applications and monitors them. The configurations will be obtained from a storage service via backend API. When any configurations change, the BCS console will call backend API to save the configurations back to storage service and restart related applications. When the customer changes the configuration items via BCS console UI, the UI will encode the configurations into key/value data, the backend code will transform it to file and save into the storage service. The BCS console can monitor, start and stop the BCS applications. The start and stop commands use Docker/Swarm APIs to implement this function.).  
As per claim 6, this is the controller claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 7, this is the controller claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 8, this is the controller claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 9, this is the controller claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 10, this is the controller claim to method claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 11, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the medium claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the medium claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 15, this is the medium claim to method claim 5. Therefore, it is rejected for the same reasons as above.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199